Order entered November 10, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-22-00955-CV

  IN RE SUNOCO RETAIL LLC AND DERRICK RAY LEWIS, Relators

         Original Proceeding from the 68th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-20-18306

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DISMISS relators’ petition for

writ of mandamus.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE